Summary - MyCase                                                         Page 1 of 4
  Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 1 of 33 PageID #: 5


                         This is not the official court record. Official records of court proceedings may only be
                         obtained directly from the court maintaining a particular record.


  Herbert Henderson v. Gaming Entertainment Indiana LLC
  Case Number                 29D05-2102-CT-000773

  Court                       Hamilton Superior Court 5

  Type                        CT - Civil Tort

  Filed                       02/04/2021

  Status                      02/04/2021 , Pending (active)


  Parties to the Case
  Defendant Gaming Entertainment Indiana LLC
        Address              c/o Business Filings Incorporated
                             334 N Senate Ave.
                             Indianapolis, IN 46204
        Attorney             John Patrick Schomaker
                             #2508615, Lead, Retained
                             ROLFES HENRY CO LPA
                             600 Vine Street
                             Suite 2600
                             Cincinnati, OH 45202
                             513-579-0080(W)

        Attorney             Justin Michael McMullen
                             #3076315, Retained
                             2661 Common Blvd.
                             Suite 315
                             Beavercreek, OH 45431
                             937-985-2564(W)

  Co-             Kone Inc
  Defendant
        Address              c/o Corporation Service Company
                             135 N Pennsylvania St., Suite 1610
                             Indianapolis, IN 46204
        Attorney             Blake N Shelby
                             #2806429, Retained
                             FROST BROWN TODD LLC
                             201 North Illinois Street, Suite 1900
                             PO Box 44961
                             Indianapolis, IN 46204
                             317-237-3800(W)

  Plaintiff       Henderson, Herbert




https://public.courts.in.gov/mycase/                                                                                3/11/2021
Summary - MyCase                                                         Page 2 of 4
  Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 2 of 33 PageID #: 6


      Address                  21443 Clare Ave.
                               Noblesville, IN 46060
      Attorney                 Andrew William Reed Dickerson
                               #2888564, Lead, Retained
                               198 South 9th Street
                               Noblesville, IN 46060
                               317-773-5997(W)

      Attorney                 Heather Ryann Kinser
                               #3434549, Retained
                               Holt Legal Group, LLP
                               198 South 9th Street
                               Noblesville, IN 46060
                               317-773-5997(W)


  Chronological Case Summary
  02/04/2021 Case Opened as a New Filing

  02/04/2021       Complaint/Equivalent Pleading Filed
               Complaint for Damages - Henderson

               Filed By:             Henderson, Herbert
               File Stamp:           02/04/2021

  02/04/2021       Appearance Filed
               Appearance by Attorney in Civil Case - Henderson

               For Party:            Henderson, Herbert
               File Stamp:           02/04/2021

  02/04/2021       Subpoena/Summons Filed
               Summons - Gaming Entertainment (Indiana) LLC - Henderson

               Filed By:             Henderson, Herbert
               File Stamp:           02/04/2021

  02/04/2021       Subpoena/Summons Filed
               Summons - Kone Inc. - Henderson

               Filed By:             Henderson, Herbert
               File Stamp:           02/04/2021

  02/17/2021       Certified Mail Returned
               Notice of Service of Summons - Henderson

               Party Served:         Henderson, Herbert
               Date Signed:          02/15/2021

  02/24/2021       Appearance Filed
               Appearance of Blake Shelby on behalf of KONE, Inc.

               For Party:            Kone Inc
               File Stamp:           02/23/2021

  02/24/2021       Motion for Enlargement of Time Filed
               KONE Inc.'s Motion for Extension of Time to Respond to Plaintiff's Complaint

               Filed By:             Kone Inc
               File Stamp:           02/23/2021




https://public.courts.in.gov/mycase/                                                          3/11/2021
Summary - MyCase                                                         Page 3 of 4
  Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 3 of 33 PageID #: 7


  02/24/2021       Order Granting Motion for Enlargement of Time
               Notice by sh

               Noticed:             Gaming Entertainment Indiana LLC
               Noticed:             Kinser, Heather Ryann
               Noticed:             Dickerson, Andrew William Reed
               Noticed:             Shelby, Blake N
               Order Signed:        02/24/2021

  02/24/2021       Certificate of Issuance of Summons
               Notice of Service of Summons Kone - Henderson

               Filed By:            Henderson, Herbert
               File Stamp:          02/24/2021

  02/25/2021 Automated Paper Notice Issued to Parties
               Order Granting Motion for Enlargement of Time ---- 2/24/2021 : Gaming Entertainment Indiana LLC


  02/25/2021 Automated ENotice Issued to Parties
               Order Granting Motion for Enlargement of Time ---- 2/24/2021 : Andrew William Reed Dickerson;Blake N
               Shelby;Heather Ryann Kinser


  03/03/2021       Appearance Filed
               Attorney J. Patrick Schomaker Appearance for Gaming Entertainment

               For Party:           Gaming Entertainment Indiana LLC
               File Stamp:          03/03/2021

  03/03/2021       Appearance Filed
               Attorney Justin M. McMullen Appearance for Gaming Entertainment (Indiana) LLC

               For Party:           Gaming Entertainment Indiana LLC
               File Stamp:          03/03/2021

  03/08/2021       Answer Filed
               Defendant Gaming's Answer to Plaintiff's Complaint

               Filed By:            Gaming Entertainment Indiana LLC
               File Stamp:          03/08/2021

  03/11/2021       Notice Issued to Parties
               A complaint and an answer having been filed in this cause with a pending request for a jury trial setting, the parties
               are ordered to prepare and submit a case management plan within 60 days of the date of this entry. The case
               management plan shall include an estimated date by which the case will be ready for trial, the potential length of trial,
               deadlines for preliminary and final witness and exhibit lists, completion for discovery, and the filing of dispositive
               motions. These deadlines shall be shown as specific future dates, and counsel may consult with court staff to establish
               pretrial conference and jury trial dates. The case management plan shall also include a plan for mediation unless the
               Court shall delete such requirement upon good cause being shown by either party. For the parties' information, the
               Court notes that jury trial settings in Hamilton Superior Court 5 are currently being set in late 2022 and early 2023.
               Notice by bc

               Noticed:             Kinser, Heather Ryann
               Noticed:             Dickerson, Andrew William Reed
               Noticed:             Shelby, Blake N
               Noticed:             Schomaker, John Patrick
               Noticed:             McMullen, Justin Michael


  Financial Information
  *




https://public.courts.in.gov/mycase/                                                                                            3/11/2021
Summary - MyCase                                                         Page 4 of 4
  Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 4 of 33 PageID #: 8


    Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
    balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
    balances shown, please contact the Clerk’s Office.

  Henderson, Herbert
  Plaintiff

              Balance Due (as of 03/11/2021)
              0.00

              Charge Summary
              Description                                                         Amount            Credit            Payment
              Court Costs and Filing Fees                                         157.00            0.00              157.00

              Transaction Summary
              Date              Description                                       Amount
              02/04/2021        Transaction Assessment                            157.00
              02/04/2021        Electronic Payment                                (157.00)



                          This is not the official court record. Official records of court proceedings may only be
                          obtained directly from the court maintaining a particular record.




https://public.courts.in.gov/mycase/                                                                                           3/11/2021
p
    Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 5 of 33 PageID
                               29D05-2102-CT-000773                             #:2/4/2021
                                                                            Filed: 9       11:59 AII
                                                                                               Clerl
                                            Hamilton Superior Court 5                                Hamilton County, Indian,




    STATE OF INDIANA               )       IN THE HAMILTON COUNTY SUPERIOR COURT
                                   ) SS:
    COUNTY OF HAMILTON )                   CAUSE NO. 29D_-2102-CT-

    HERBERT HENDERSON,

                     Plaintiff,
            V.

    GAMING ENTERTAINMENT
    (INDIANA) LLC and KONE INC.

                     Defendants.

                         APPEARANCE BY ATT®ItNEY IN CIVII.. CASE
       1. The party on whose behalf this form is being filed is:

           Initiating _xx_                 Responding _           Intervening       ; and the
    undersigned attorney and all attorneys listed on this form now appear in this case for the
    following parties:

            Name of party:        Herbert Henderson
            Address of party:     142 Chadwick Court, Noblesville, IN 46062
            Telephone # of party: 765-602-9937

            (List on a continuation page additional parties this attorney represents in this case)
       2.     Attorney information for service as required by Trial Rule 5(B)(2)

                 Name:     Andrew Dickerson, Lead                       Attorney # 28885-64
                           HOLT LEGAL GROUP                             adickersonna
                                                                                   e,holtlegal.com

                           Heather R. Kinser                            Attorney #34345-49
                           HOLT LEGAL GROUP                             hkinser(~a,holtlegal.com
                                                                        staff(a~ho ltlegal.com

              Address:     198 South 9th Street                         Phone: (317) 773-5997
                           Noblesville, IN 46060                        Fax: (317) 773-5960

    3. There are other party members: Yes XX           No _

    4. I will accept service by FAX at the above noted number: Yes                      No XX_

    5. This case involves support issues. Yes           No XX

    6. There are related cases: Yes        No XX
r
    Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 6 of 33 PageID #: 10




     7. This form has been served on all other parties. Certificate of Service is attached: Yes XX

                                                        Respectfully submitted,

                                                        /s/ Andrew Dickerson
                                                        Andrew Dickerson, #28885-64




                                    CERTIFICATE OF SERVICE
             Pursuant to Trial Rule 56, the undersigned hereby certifies that the foregoing document
     has been e-filed on 4th day of February, 2021 and duly served upon the following by certified
     mail:

     Gaming Entertainment (Indiana) LLC
     Registered Agent: Business Filings Inc
     334 North Senate Ave.
     Indianapolis, Indiana 46204

     Kone Inc.
     Registered Agent: Corporation Service Company
     135 North Pennsylvania Street, Suite 1610
     Indianapolis, Indiana 46204

                                                         /s/ Andrew Dickerson
                                                         Andrew Dickerson, #28885-64

     HOLT LEGAL GROUP
     198 South 9th Street
     Noblesville, Indiana 46060
     (317) 773-5997
     adickersongholtlegal.com
                                                                   P,
      Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 7 of 33 PageID #: 11


HOL            :.: LEGAL
                 G~     O
                            I I
                            'V    P                                             a
                                                                                               "' ~

                                                                                        ~~~~ :r ~
                                                                                               ,'
                                                                                                         `''
                                                                                                               -
                                                                                                               —,

                                                                                                    OSTALSERVICES


                                                                                                         1000
                                                                                                                                       U.S. PO~TAGE
                                                                                                                                       FCM LE TER—
                                                                                                                                       NOBLESVILLE;~
                                                                                                                                       46060
                                                                                                                                       AMOUBf~T1


 198 South 9th Street                     70183090 0000 8241 1840 ~                                                   46204            R2sba~ 14♦
                                                                                                                                                s
                                                                                                                                                ZoC
 Noblesville IN 46060
 (317) 773-5997



                                             VIA CERTIFIED MAIL
                                             RETURN RECEIPT REQUESTED

                                             Kone Inc.
                                           c/o Corporation Service Company
                                          125 N'o`rth Pennsylvania St, Suite 1610
                                           Indiananolis. IN 46204
                                      462=^F4--36i0.yw             'I.11.,lllIiell)l.,i,illl'1)11}111.1t1h1q11'I1+I1diA11.11I1d1i,)1
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 8 of 33 PageID
                            29D05-2102-CT-000773                            #: 12
                                                                         Filed: 2/4/2021 11:59 AB
                                                                                             Clerl
                                       Hamilton Superior Court 5                            Hamilton County, Indian,




 STATE OF INDIANA   )                 IN THE HAMILTON COUNTY SUPERIOR COURT
                    ) SS:
 COUNTY OF HAMILTON )                 CAUSE NO. 29D_-2102-CT-

 HERBERT HENDERSON,

                Plaintiff,
        V.

 GAMING ENTERTAINMENT
 (INDIANA) LLC and KONE INC

                Defendants.

                                COMPLAINT FOR I)AMAGLS

        COMES NOW the Plaintiff, Herbert Henderson, by his counsel, Andrew Dickerson, and

 in support of his Complaint for Damages, respectfully state to the Court as follows:

        1.      At all times relevant herein, Plaintiff was a resident of Hamilton County, Indiana.

        2.      At all times relevant herein, Defendant Gaming Entertainment (Indiana) LLC, at

                all times relevant and material to this action, was a foreign Limited Liability

                Company doing business in Ohio County, in the City of Rising Sun, State of Indiana

                and maintaining a local office and registered agent. The registered agent for

                Gaming Entertainment (Indiana) LLC is Business Filing Inc., 334 North Senate

                Ave, Indianapolis IN 46204.

        3.     At all times relevant herein, Defendant Kone Inc., at all times relevant and material

               to this action, was a foreign For-Profit Corporation doing business in Ohio County,

                in the City of Rising Sun, State of Indiana and maintaining a registered agent. The

               registered agent for Kone Inc. is Corporation Service Company, 135 North

               Pennsylvania Street, Suite 1610, Indianapolis IN 46204.




                                          1
                 HENDERSON V. GAMING ENTERTAINMENT (INDIANA) LLC, ET AL.
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 9 of 33 PageID #: 13




      4.     That on February 5, 2019, Plaintiff was staying at the Classic Hotel, Room 369, at

             the Rising Star Casino and Resort, whose main address is at or about 777 Rising

             Star Drive, Rising Sun, Indiana 47040.

       5.    That on said date, at approximately 9:12 p.m. the Plaintiff was going to use the

             elevator on the left to go down to the first floor.

       6.    That the elevator doors began to close much more quickly than anticipated and

             Plaintiff used his left hand to try to re-open it.

       7.    That the elevator doors shut on his left hand and his hand was stuck between the

             elevator doors.

       8.    That on said date, Defendant Gaming Entertainment (Indiana) LLC was responsible

             for the safety of its' customers.

       9.    That on said date, Defendant Kone Inc. was responsible for the maintenance and

             upkeep of the elevator on the Rising Star Resort and Casino property.

       10.   Gaming Entertainment (Indiana) LLC was negligent and/or liable to Plaintiff for

             not providing safety to him and failing to warn Plaintiff and/or others of dangerous

             conditions while staying at the Rising Start Resort and Casino.

       11.   Kone Inc. was negligent and/or liable to Plaintiff due to one or more of the

             following reasons:

             a. Failing to inspect the elevator properly;

             b. Failing to renovate or install the elevator properly;

             c. Failing to repair the elevator properly;

             d. Failing to warn Plaintiff and/or others of dangerous conditions;

             e. Failing to maintain elevator properly;


                                       2
              HENDERSON V. GAMING ENTERTAINMENT (TNDIANA) LLC, ET AL.
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 10 of 33 PageID #: 14




                f. Failing to anticipate a danger due to known problem or a problem Defendant

                    Kone Inc. should have known;

                g. Otherwise failing to keep the property safe for Plaintiff and/or others.

        12.     As a direct and proximate result of Defendant Gaming Entertainment (Indiana)

                LLC's negligence, Plaintiff sustained injuries and has been damaged.

        13.     As a direct and proximate result of Defendant Kone Inc.'s negligence, Plaintiff

                sustained injuries and has been damaged.

        14.      As a result of the injuries sustained by Plaintiff, Plaintiff was required to engage in

                 the medical care and treatment of doctors, hospitals, x-ray technicians, physical

                 therapists and/or other providers, thereby incurring medical expense.

        15.      As a direct and proximate result of the carelessness and negligence of the

                 Defendants, Plaintiff suffered injuries, incurred medical bills, incurred lost wages,

                 endured pain, suffering and mental anguish, all to his damage.

        WHISEFORE, Plaintiff, by counsel, respectfully requests that this Court enter a judgment

 against the Defendants in an amount deemed reasonable and appropriate, together with the costs

 of this action, and for all relief just and proper in the premises.

                                                         Respectfully submitted,

                                                         /s/ Andrew Dickerson
                                                         Andrew Dickerson, #28885-64
                                                         HOLT LEGAL GROUP
                                                         Attorney for Plaintiff




                                           3
                  HENDERSON V. GAMING ENTERTAINMENT (INDIANA) LLC, ET AL.
                                                                                            AII
                            29D05-211-1
Case 1:21-cv-00596-JPH-TAB Document     Filed 03/11/21 Page 11 of 33 PageID
                                    02-CT-000773                              #: 2/4/2021
                                                                          Filed:  15 11:59Clerl
                                           Hamilton Superior Court 5                                             Hamilton County, Indian,




 STATE OF INDIANA                 )       IN THE HAMILTON COUNTY SUPERIOR COURT
                                  ) SS:
 COUNTY OF HAMILTON )                     CAUSE NO. 29D_-2102-CT-

 HERBERT HENDERSON,

                  Plaintiff,
         V.


 GAMING ENTERTAINMENT
 (INDIANA) LLC and KONE INC.

                  Defendants.

                                              SUMMONS
 TO DEFENDANT:            Kone Inc.
                          Registered Agent: Corporation Service Company
                          135 North Pennsylvania Street, Suite 1610
                          Indianapolis, Indiana 46204


         You are hereby notified that you have been sued by the person listed as Plaintiff and in the Court
 indicated above.

          The nature of the suit against you is stated in the Complaint which is attached to this Summons. It
 also states the relief sought or the demand made against you by the Plaintiff.

         An Answer or other appropriate response in writing to the Complaint must be filed either by you
 or your attorney within twenty (20) days, commencing the day after you receive this Summons, (or twenty-
 three (23) days if this Summons was received by mail), or a judgment by default may be rendered against
 you for the relief demanded by Plaintiff.

        If you have a claim.for relief against the Plaintiff arising from the same transaction or occurrence,
 you must assert it in your written answer.
                                                                                                                 ~~~$S8l~lg~~~
                2/4/2021
 DATED:                           _                                                                        A~
                                                                       f~ N ~       ,     •                 '~    1~            Y   ~! ~P

                                                   Clerk o Ham on               L                 ~~~`°~,* ~                        '
                                                                                                  gF       +                            ; r+
 Andrew Dickerson, (#28885-64)
 Heather R. Kinser (#34345-49)
 HOLT LEGAL GROUP
                                                                                              4b

                                                                                              ~
                                                                                              ~        ~
                                                                                                        9


                                                                                                                s f
                                                                                                                       " L
                                                                                                                         A
                                                                                                                                            6
                                                                                                                                            s
                                                                                                       ~
 198 South 9th Street                                                                         ~ ¢z                                      t~
 Noblesville, Indiana 46060                                                                    ~ ~                                      =
 (317) 773-5997                                                                                              F, •             .•"        ~
                                                                                                       +¢
 adickerson(~
            a,holtlega l.com                                                                            ~'~~      *4,~, an s•           ~~
                                  The following manner of service of Summons is hereby desigrAq+~~
                                  XX Service at above address by Certified Mail.
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 12 of 33 PageID #: 16
                                                                                                        Filed: 2/1   5/2021 11:20   AM
                                                                                                        Clerk
                                                                                                        Hamilton County, Indiana

  STATE OF INDIANA                   )           IN   THE HAMILTON COUNTY SUPERIOR COURT
                                     )   SS:
 COUNTY OF HAMILTON                  )           CAUSE NO.              29D05-2102-CT-000773

 HERBERT HENDERSON,

                      Plaintiff,
           V.

                                                           vvvvvvvvv




 GAMING ENTERTAINMENT
 (INDIANA) LLC and KONE INC.

                      Defendants.


                                NOTICE OF SERVICE OF SUMMONS
           Comes now Plaintiff,     Herbert Henderson, by counsel,                Andrew Dickerson, and

 respectfully notiﬁes the Court the        Summons, Complaint and the Appearance was served upon

 Defendant,      Gaming Entertainment          (Indiana)   LLC         c/o Business Filings Inc., Registered   Agent,

 by U.S.P.S. Certiﬁed Mail, Return Receipt, Tracking N0.: 7018 3090 0000 8241 1833 0n

 February       8,   2021. The return receipt card was returned signed on February 10, 2021 (Exhibit


  1).




                                                                         Respectfully submitted,


                                                                         HOLT LEGAL GROUP

                                                                           Andrew Dickerson
                                                                         /s/

                                                                         Andrew Dickerson, #28885-64

 HOLT LEGAL GROUP
  198   S. 9th Street

 Noblesville,        IN 46060
  3   17-773-5997
 adickerson@holtlegal.com
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 13 of 33 PageID #: 17

                      EXHIBIT A


                         SENDER: COMPLETE THIS SECTION                                        _
                                                                                                                                             COMPLETE            THIS SECTION                                     0N DELIVERY
                                                                                                                                                                                       '                                             ‘\
                                                                                                                                                                     -                                                     --

                         l Complete           items               and   3.                                                               A.      Mat/ure ,
                                                      1, 2,                                                                                                                                              ._           .
                                                                                                                                                                                                                                          .




                                                                                                                                         x//-M
                                                                                                                                                                                                                                 ‘




                         I    Print   your   name and address on    the reverse
                                                                                                                                                                                                              ’   '




                                                                                                                                                                                                                                              Egg?“
                                                                                                                                                                                                                                     Wf
                                                                                                                                                                                               "
                              so that    we   can return the card to you.                                                                                                :1        '
                                                                                                                                                                                   '

                                                                                                                                                                                                                                                  reSSBG
                                                                                                                                         B       favmmmd Name)                                                              h                     Denys”
                         l    Attach this card to the back of the mailpiecev
                              or on the front if space permits.
                              Article   Addressed     to:                                                                                D.      Is deliv        maﬁa              from item 1?    am                                         D Yes
                         2.
                               M (Vlaﬂww                                                                                                         lfY
                                                                                                                                                          1
                                                                                                                                                              .gnter delivery address below:                                                  D No

                               p ﬁwmss PHH 5W
                         MM
                                                                                                                                   3- Service
                                                                                                                                   D Adult Signature
                                                                                                                                   D
                                                                                                                                                              Type

                                                                                                                                           Signature Resﬁ-icted Delivery
                                                                                                                                        dined Mam
                                                                                                                                                                              .
                                                                                                                                                                                                                          D Priority Man
                                                                                                                                                                                                                          D Registered Mail”
                                                                                                                                                                                                                                                W
                                                                                                                                                                                                                          D Rngﬂi'stered Mail Resh-icled
                                 |9|5l90
                                             9402 2454 6249 4756 77                                                                u Certiﬁed Mail nesmcted Danvezy                                                              wneceapnor
                                                                                                                                                                                                                          E1 Return
                                                                                                                                   El Collect on Delivery                                                                       Merchandise

                                        Number                                                                                     1:1   Collect      on Delivery Restricted Delivery                                     D Signaium Conﬁrmatlonm
                        2. Article               (Transfer frprp servicg label)
                                                                                                              _
                                                                                                                                   H     ,



                                                                                                                                                     MM                                                                   D Signature Conﬁrmauon
                                                                                                                                                     BsMg'IWedWWW                                                               mmwpe’we'y
                              ?_Ulﬂ          SUHB sﬂﬂﬂﬂ: 62H].                                    1.533
                        PS Form 3811,            July 2015           PSN 7530-02-000-9053                                                                                                                             Domestic Return Receipt




                                                            U. S. Postal Service”
                                                            CERTIFIED MAIL® RECEIPT
                                               ff:
                                                           Domestiq Mal! _Dn_ly
                                                        For delivery information                                  our w'ebsitq                            wWw. u'sp's.'com'
                                               g           nI      n8'6 gs y
                                                                                                  visit
                                                                                                  21,,
                                                                                                         {j        -       .
                                                                                                                               -




                                                                                                                                                 ‘
                                                                                                                                                     af
                                                                                                                                                                                  _

                                                                                                                                                          :PC'       "

                                               H
                                               3.
                                                              £ J"
                                                      CaMedMaiiFeek
                                                                              i                   '-.-,{;2
                                                                                                                  LL                _
                                                                                                                                                                              ..



                                                                                                                                                                                           "
                                                                                                                                                                                               'l__


                                                                              $3.6”                                                                                  {-
                                               g‘ﬁ    s
                                                      Extra aerw'ces     & Fees (chackbax, add
                                                                                                              w    a‘ I

                                                                                                                                             )
                                                                                                                                                                          &/
                                                                                                                                                                                       ¢
                                                                                                                                                                                                   r19


                                                          Unetum Receipt (hardcopy)
                                               D          Dnanm Receipuemmnxc)
                                                                                                  s
                                                                                                                       '
                                                                                                                               .



                                               D DWWIWWW                                                                                                          Pos                  =




                                               g          DAduHSignature Required
                                                          DMun Signature Restric‘ted Delivery
                                                                                                      ALL 0 8                                                  202,
                                                                                                                                                                     Hera



                                               U      Postage
                                                                              $13   _   7E;
                                               un—   s                                                    on                                              :32/09 r2132
                                               m     Totel P mgeandl'r?
                                                                                        2”
                                                                                          -
                                                                                                                  “’09
                                                     $_                                                                                                        .gs
                                              =0            ’7”                                                                          9‘"
                                              H
                                              U                       ___@ocumm                                                                                           __f],______
                                              p.


                                                     PS
                                                          1%Fo'nrn
                                                                                        u
                                                                     3300. april 20:5 Pswvsao tr: mm‘r
                                                                                                      4mm                                            See Revérse          [or Instructions
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 14 of 33 PageID   #:2/23/2021
                                                                          Filed: 18       5:36 PM
                                                                                                                    Clerk
                                                                                                 Hamilton County, Indiana




                             IN THE HAMILTON SUPERIOR COURT
                                     STATE OF INDIANA

   HERBERT HENDERSON,                                )   CAUSE NO. 29D05-2102-CT-00773
                                                     )
                           Plaintiff,                )
                                                     )
            v.                                       )
                                                     )
   GAMING ENTERTAINMENT                              )
   (INDIANA),                                        )
   LLC, and KONE, INC.                               )
                                                     )
                           Defendants.               )

                    E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

  This Appearance Form must be filed on behalf of every party in a civil case.

  1.      The party on whose behalf this form is being filed is:

       Initiating: ☐ Responding: ☒ Intervening: ☐; and
       the undersigned attorney and all attorneys listed on this form now appear in this case for the
       following parties:
       Name of party:     KONE, Inc.
          Address of party (see Question # 5 below if this case involves a protection from abuse
          order, a workplace violence restraining order, or a no-contact order)

          c/o Frost Brown Todd LLC, 201 North Illinois Street, Suite 1900, P.O. Box 44961,
          Indianapolis, Indiana 46244-0961.

       Telephone # of party 317.237.3800
       (List on a continuation page additional parties this attorney represents in this case.)
  2.      Applicable attorney information for service as required by Trial Rule 5(B) (2):

            Name:    Blake N. Shelby                          Attorney No.     #28064-29
                     FROST BROWN TODD LLC                     Phone:           (317) 237-3800
            Address: 201 North Illinois Street                FAX:             (317) 237-3900
                     Suite 1900                               Email:           bshelby@fbtlaw.com
                     P.O. Box 44961
                     Indianapolis, IN 46244-0961

          IMPORTANT: Each attorney specified on this appearance:
          (a)  certifies that the contact information listed for him/her on the Indiana Supreme
               Court Roll of Attorneys is current and accurate as of the date of this
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 15 of 33 PageID #: 19




                  Appearance;
        (b)       acknowledges that all orders, opinions, and notices from the court in this
                  matter that are served under Trial Rule 86(G) will be sent to the attorney at
                  the email address(es) specified by the attorney on the Roll of Attorneys
                  regardless of the contact information listed above for the attorney; and
        (c)       understands that he/she is solely responsible for keeping his/her Roll of
                  Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                  2(A).
        Attorneys can review and update their Roll of Attorneys contact information on the
 Courts Portal at http://portal.courts.in.gov.

 3.     This is a civil tort case type as defined in administrative Rule 8(B)(3).

 4.     This case involves child support issues. Yes ☐ No ☒ (If yes, supply social security
 numbers for all family members on a separately attached document filed as confidential
 information on light green paper. Use Form TCM-TR3.1-4.)

 5.      This case involves a protection from abuse order, a workplace violence restraining order,
 or a no – contact order. Yes ☐ No ☒ (If Yes, the initiating party must provide an address for the
 purpose of legal service but that address should not be one that exposes the whereabouts of a
 petitioner.) The party shall use the following address for purposes of legal service:

                         ☐       Attorney’s address:
                         ☐       The Attorney General Confidentiality program address
                                         (contact the Attorney General at 1-800-321-1907 or e-
                                         mail address is confidential@atg.state.in.us).
                          ☐      Another address (provide):
 This case involves a petition for involuntary commitment. Yes ☐ No ☒
 6.     If Yes above, provide the following regarding the individual subject to the petition for
 involuntary commitment:

        a.    Name of the individual subject to the petition for involuntary commitment if it is
              not already provided in #1 above:
        b.     State of Residence of person subject to petition:
        c.     At least one of the following pieces of identifying information:
                   (i)   Date of Birth
                   (ii) Driver’s License Number
                         State where issued         Expiration date
                   (iii) State ID number
                         State where issued         Expiration date
                   (iv) FBI number
                   (v) Indiana Department of Corrections Number
                   (vi) Social Security Number is available and is being provided in an attached
                    confidential document Yes ☐ No ☐




                                                  2
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 16 of 33 PageID #: 20




 7.       There are related cases: Yes ☐ No ☒ (If yes, list on continuation page.)

 8.       Additional information required by local rule: None.

 9.       There are other party members: Yes ☐ No ☒ (If yes, list on continuation page.)

 10.      This form has been served on all other parties and Certificate of Service is attached:

          Yes ☒ No ☐

                                                   Respectfully submitted,

                                                   FROST BROWN TODD LLC

                                                   By: /s/Blake N. Shelby
                                                       Blake N. Shelby, #28064-29
                                                       Attorneys for Defendant, KONE, Inc.


                                         CERTIFICATE OF SERVICE

         I hereby certify that on the 23rd day of February, 2021, a copy of the foregoing document
 was filed electronically. Service of this filing will be made on all registered counsel by operation
 of the Court’s electronic filing system. Parties may access this filing through the Court’s system:

  Andrew Dickerson
  Heather R. Kinser
  HOLT LEGAL GROUP
  198 South 9th Street
  Noblesville, Indiana 46060
  adickerson@holtlegal.com
  hkinser@holtlegal.com
  Attorneys for Plaintiff Herbert Henderson

                                                       /s/Blake N. Shelby
                                                       Blake N. Shelby

  FROST BROWN TODD LLC
  201 N. Illinois St., Suite 1900
  P.O. Box 44961
  Indianapolis, IN 46244-0961
  317-237-3800
  Fax: 317-237-3900
  bshelby@fbtlaw.com

 EN20792.Public-20792 4811-1766-1660v2




                                                   3
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 17 of 33 PageID   #:2/23/2021
                                                                          Filed: 21       5:36 PM
                                                                                                                  Clerk
                                                                                               Hamilton County, Indiana




                            IN THE HAMILTON SUPERIOR COURT
                                    STATE OF INDIANA

   HERBERT HENDERSON,                              )   CAUSE NO. 29D05-2102-CT-00773
                                                   )
                          Plaintiff,               )
                                                   )
          v.                                       )
                                                   )
   GAMING ENTERTAINMENT                            )
   (INDIANA),                                      )
   LLC, and KONE, INC.                             )
                                                   )
                          Defendants.              )


                        KONE, INC.’S MOTION FOR EXTENSION
              OF TIME TO ANSWER PLAINTIFF’S COMPLAINT FOR DAMAGES

         Defendant, KONE, Inc. (“KONE”), by counsel, requests a 30-day extension of time within

  which to file its responsive pleading to Plaintiff’s Complaint for Damages in this matter. In support

  of said Motion, Defendant states:

         1.      Plaintiff filed his Complaint on February 4, 2021.

         2.      Service of the summons and complaint was perfected on KONE’s registered agent

  via certified mail on February 10, 2021, thereby making KONE’s responsive pleading due on or

  before March 5, 2021.

         3.      KONE requires additional time to gather the information necessary to prepare its

  responsive pleading in this matter.

         4.      KONE requests that the Court provide it until April 5, 2021 to file a responsive

  pleading.

         5.      Plaintiff’s counsel has been advised of this request for time and does not object.
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 18 of 33 PageID #: 22




          WHEREFORE, Defendant KONE, Inc. requests that the Court grant its request for a thirty

 (30) day extension of time, up to and including April 5, 2021, within which to answer or otherwise

 respond to Plaintiff’s Complaint in this matter.


                                                    Respectfully submitted,

                                                    FROST BROWN TODD LLC

                                                    By: /s/Blake N. Shelby
                                                        Blake N. Shelby, #28064-29
                                                        Attorneys for Defendant, KONE, Inc.



                                    CERTIFICATE OF SERVICE

         I hereby certify that on the 23rd day of February, 2021, a copy of the foregoing document
 was filed electronically. Service of this filing will be made on all registered counsel by operation
 of the Court’s electronic filing system. Parties may access this filing through the Court’s system:

  Andrew Dickerson
  Heather R. Kinser
  HOLT LEGAL GROUP
  198 South 9th Street
  Noblesville, Indiana 46060
  adickerson@holtlegal.com
  hkinser@holtlegal.com
  Attorneys for Plaintiff Herbert Henderson

                                                        /s/Blake N. Shelby
                                                        Blake N. Shelby

  FROST BROWN TODD LLC
  201 N. Illinois St., Suite 1900
  P.O. Box 44961
  Indianapolis, IN 46244-0961
  317-237-3800
  Fax: 317-237-3900
  bshelby@fbtlaw.com

 LR08831.0740748 4830-0969-8525v1




                                                    2
                                                                   Filed:
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 19 of 33      2/24/2021
                                                                      PageID  #: 23 1:17 PM
                                                                   Clerk
                                                                   Hamilton County, Indiana


 STATE OF INDIANA   )                IN THE HAMILTON COUNTY SUPERIOR COURT
                    ) SS:
 COUNTY OF HAMILTON )                CAUSE NO. 29D05-2102-CT-000773

 HERBERT HENDERSON,                          )
                                             )
               Plaintiff,                    )
        v.                                   )
                                             )
 GAMING ENTERTAINMENT                        )
 (INDIANA) LLC and KONE INC.                 )
                                             )
               Defendants.                   )

                        NOTICE OF SERVICE OF SUMMONS

        Comes now Plaintiff, Herbert Henderson, by counsel, Andrew Dickerson, and

 respectfully notifies the Court the Summons, Complaint and the Appearance was served upon

 Defendant, Kone Inc. c/o Corporation Service Company, Registered Agent., by U.S.P.S.

 Certified Mail, Return Receipt, Tracking No.: 7018 3090 0000 8241 1840 on February 8,

 2021. The return receipt card was returned signed on February 10, 2021 (Exhibit 1).



                                                    Respectfully submitted,

                                                    HOLT LEGAL GROUP

                                                    /s/ Andrew Dickerson
                                                    Andrew Dickerson, #28885-64

 HOLT LEGAL GROUP
 198 S. 9th Street
 Noblesville, IN 46060
 317-773-5997
 adickerson@holtlegal.com
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 20 of 33 PageID #: 24
                           EXHIBIT 1
                                                                                 FILED
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 21 of 33 PageID #:February
                                                                                25 24, 2021
                                                                                                                   CLERK OF THE HAMILTON
                                                                                                                      CIRCUIT COURT



                                    IN   THE HAMILTON SUPERIOR COURT
                                              STATE OF INDIANA

   HERBERT HENDERSON,                                           )   CAUSE NO.      29D05-2102-CT-00773
                                                                )

                                  Plaintiff,                    )

                                                                )

            V.                                                  )

                                                                )

   GAMING ENTERTAINMENT                                         )

   (INDIANA),                                                   )

   LLC, and KONE, INC.                                          )

                                                                )

                                  Defendants.                   )




    ORDER GRANTING DEFENDANT KONE, INC.’S MOTION FOR EXTENSION OF
          TIME TO ANSWER PLAINTIFF’S COMPLAINT FOR DAMAGES

          Defendant,      KONE,        Inc.,   by counsel, having moved        the Court for an extension of time


 within which to ﬁle        its   responsive pleading t0 Plaintiff’s Complaint for Damages, and the Court


 having reviewed same and being duly advised in the premises,                   now GRANTS        said Motion.


          THEREFORE           IT IS      HEREBY ORDERED,            that   Defendant   KONE,   Inc. shall   have   to   and

  including April    5,   2021 to respond to      Plaintiff’s   Complaint for Damages.

                              February 24, 2021
  SO ORDERED:



                                                                            gjr/ﬁms
                                                                    Judge, Hamilton Supe




 Distribution to A11 Counsel of Record Via the Court’s Electronic Filing System


 LR0883 1 .0740531 4833—6156—2845v1
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 22 of 33 PageIDFiled:
                                                                              #: 26
                                                                                  3/3/2021 3:36 PM
                                                                                                                               Clerk
                                                                                                            Hamilton County, Indiana




                                                                               21-22827 March 3, 2021 JPS/JMM: mms
                                                                Attorney for Defendant Gaming Entertainment Indiana LLC



  STATE OF INDIANA                )       HAMILTON SUPERIOR COURT
                                  ) SS:
  COUNTY OF HAMILTON              )       CAUSE NO. 29D05-2102-CT-000773


   HERBERT HENDERSON                               )
                                                   ) Judge
                      Plaintiff                    )
                                                   )
                         v.                        )
                                                   )
   GAMING ENTERTAINMENT INDIANA                    )
   LLC and KONE, INC.                              )
                                                   )
                     Defendants
                                                   )

                 E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

  This Appearance Form must be filed on behalf of every party in a civil case.

     1. The party on whose behalf this form is being filed is:
        Initiating             Responding XX                    Intervening ____ ; and
        the undersigned attorney and all attorneys listed on this form now appear in this case for
        the following parties:

         Name of party Gaming Entertainment Indiana, LLC

     2. Attorney information for service as required by Trial Rule 5(B)(2)

          Name:        Justin M. McMullen, Esq.    Ind. Atty Number: 30763-15
          Address:     Rolfes Henry, Co., LPA
                       600 Vine Street, Suite 2600
                       Cincinnati, Ohio 45202
          Phone:       513-579-0080
          FAX:         513-579-0222
          Email Address: jmcmullen@rolfeshenry.com
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 23 of 33 PageID #: 27



 IMPORTANT: Each attorney specified on this appearance:
         (a)          certifies that the contact information listed for him/her on the Indiana Supreme Court Roll of Attorneys is
                      current and accurate as of the date of this Appearance;
         (b)          acknowledges that all orders, opinions, and notices from the court in this matter that are served
                      under Trial Rule 86(G) will be sent to the attorney at the email address(es) specified by the attorney
                      on the Roll of Attorneys regardless of the contact information listed above for the attorney; and
         (c)          understands that he/she is solely responsible for keeping his/her Roll of Attorneys contact information
                      current and accurate, see Ind. Admis. Disc. R. 2(A).
         Attorneys can review and update their Roll of Attorneys contact information on the Courts Portal at
         http://portal.courts.in.gov.
    3. This is a CT case type as defined in administrative Rule 8(B)(3).
    4. This case involves child support issues. Yes ____ No XX (If yes, supply social security numbers for all family members
         on a separately attached document filed as confidential information on light green paper. Use Form TCM-TR3.1-4.)
    5. This case involves a protection from abuse order, a workplace violence restraining order, or a no – contact order.
    Yes ____ No XX (If Yes, the initiating party must provide an address for the purpose of legal service but that address
         should not be one that exposes the whereabouts of a petitioner.) The party shall use the following address for purposes
         of legal service:
         ________                 Attorney’s address
         ________                 The Attorney General Confidentiality program address
                                  (contact the Attorney General at 1-800-321-1907 or e-mail address is confidential@atg.in.gov).
         ________                 Another address (provide)
    This case involves a petition for involuntary commitment. Yes ____ No XX
    6. If Yes above, provide the following regarding the individual subject to the petition for involuntary commitment:
            a. Name of the individual subject to the petition for involuntary commitment if it is not already provided in #1
                  above: ____________________________________________
            b. State of Residence of person subject to petition: _______________
            c. At least one of the following pieces of identifying information:
                (i)    Date of Birth ___________
                (ii) Driver’s License Number ______________________
                       State where issued _____________ Expiration date __________
                (iii) State ID number ____________________________
                       State where issued _____________ Expiration date ___________
                (iv) FBI number __________________________
                (v) Indiana Department of Corrections Number _______________________
               (vi)     Social Security Number is available and is being provided in an attached confidential document
                        Yes ____ No ____
    7. There are related cases: Yes ____ No XX (If yes, list on continuation page.)
    8. Additional information required by local rule:
    9. There are other party members: Yes ____ No____ (If yes, list on continuation page.)
    10. This form has been served on all other parties and Certificate of Service is attached:
         Yes___ No XX




                                                                                                                Attorney-at-Law
                                                                                            (Attorney information shown above.)




                                                                2
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 24 of 33 PageIDFiled:
                                                                              #: 28
                                                                                  3/3/2021 3:36 PM
                                                                                                                               Clerk
                                                                                                            Hamilton County, Indiana




                                                                               21-22827 March 3, 2021 JPS/JMM: mms
                                                                Attorney for Defendant Gaming Entertainment Indiana LLC



  STATE OF INDIANA                )       HAMILTON SUPERIOR COURT
                                  ) SS:
  COUNTY OF HAMILTON              )       CAUSE NO. 29D05-2102-CT-000773


   HERBERT HENDERSON                               )
                                                   ) Judge
                      Plaintiff                    )
                                                   )
                         v.                        )
                                                   )
   GAMING ENTERTAINMENT INDIANA                    )
   LLC and KONE, INC.                              )
                                                   )
                     Defendants
                                                   )

                 E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

  This Appearance Form must be filed on behalf of every party in a civil case.

     1. The party on whose behalf this form is being filed is:
        Initiating             Responding XX                    Intervening ____ ; and
        the undersigned attorney and all attorneys listed on this form now appear in this case for
        the following parties:

         Name of party Gaming Entertainment Indiana, LLC

     2. Attorney information for service as required by Trial Rule 5(B)(2)

          Name:        J. Patrick Schomaker, Esq. Ind. Atty Number: 25086-15
          Address:     Rolfes Henry, Co., LPA
                       600 Vine Street, Suite 2600
                       Cincinnati, Ohio 45202
          Phone:       513-579-0080
          FAX:         513-579-0222
          Email Address: pschomaker@rolfeshenry.com
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 25 of 33 PageID #: 29



 IMPORTANT: Each attorney specified on this appearance:
         (a)          certifies that the contact information listed for him/her on the Indiana Supreme Court Roll of Attorneys is
                      current and accurate as of the date of this Appearance;
         (b)          acknowledges that all orders, opinions, and notices from the court in this matter that are served
                      under Trial Rule 86(G) will be sent to the attorney at the email address(es) specified by the attorney
                      on the Roll of Attorneys regardless of the contact information listed above for the attorney; and
         (c)          understands that he/she is solely responsible for keeping his/her Roll of Attorneys contact information
                      current and accurate, see Ind. Admis. Disc. R. 2(A).
         Attorneys can review and update their Roll of Attorneys contact information on the Courts Portal at
         http://portal.courts.in.gov.
    3. This is a CT case type as defined in administrative Rule 8(B)(3).
    4. This case involves child support issues. Yes ____ No XX (If yes, supply social security numbers for all family members
         on a separately attached document filed as confidential information on light green paper. Use Form TCM-TR3.1-4.)
    5. This case involves a protection from abuse order, a workplace violence restraining order, or a no – contact order.
    Yes ____ No XX (If Yes, the initiating party must provide an address for the purpose of legal service but that address
         should not be one that exposes the whereabouts of a petitioner.) The party shall use the following address for purposes
         of legal service:
         ________                 Attorney’s address
         ________                 The Attorney General Confidentiality program address
                                  (contact the Attorney General at 1-800-321-1907 or e-mail address is confidential@atg.in.gov).
         ________                 Another address (provide)
    This case involves a petition for involuntary commitment. Yes ____ No XX
    6. If Yes above, provide the following regarding the individual subject to the petition for involuntary commitment:
            a. Name of the individual subject to the petition for involuntary commitment if it is not already provided in #1
                  above: ____________________________________________
            b. State of Residence of person subject to petition: _______________
            c. At least one of the following pieces of identifying information:
                (i)    Date of Birth ___________
                (ii) Driver’s License Number ______________________
                       State where issued _____________ Expiration date __________
                (iii) State ID number ____________________________
                       State where issued _____________ Expiration date ___________
                (iv) FBI number __________________________
                (v) Indiana Department of Corrections Number _______________________
               (vi)     Social Security Number is available and is being provided in an attached confidential document
                        Yes ____ No ____
    7. There are related cases: Yes ____ No XX (If yes, list on continuation page.)
    8. Additional information required by local rule:
    9. There are other party members: Yes ____ No____ (If yes, list on continuation page.)
    10. This form has been served on all other parties and Certificate of Service is attached:
         Yes___ No XX




                                                                                                                Attorney-at-Law
                                                                                            (Attorney information shown above.)




                                                                2
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 26 of 33 PageID  #: 30
                                                                          Filed: 3/4/2021 9:26 AM
                                                                                                             Clerk
                                                                                            Marion County, Indiana




  STATE OF INDIANA            )         IN THE MARION COUNTY SUPERIOR COURT 1
                              )SS:
  COUNTY OF MARION            )         CAUSE NO.: 49D01‐1811‐CT‐044391

  COLLIN SALLEE,                               )
             Plaintiff,                        )
                                               )
         vs.                                   )
                                               )
  INDIANA BRIDGE, INC., PREFERRED SAFETY, LLC, )
  TOYOTA MOTOR ENGINEERING &                   )
  MANUFACTURING NORTH AMERICA, INC., DEVON )
  INDUSTRIAL GROUP, LLC, COMPLETE              )
  STRUCTURAL CONSULTING, INC., RUBY &          )
  ASSOCIATES, INC., SSOE, INC., PROTHIOUS      )
  ENGINEERING SERVICES a/k/a PROTHIOUS, INC.,  )
  SAFETY MANAGEMENT GROUP and MAXIM            )
  CRANE WORKS, LP,                             )
             Defendants.                       )

                          APPEARANCE BY ATTORNEY IN CIVIL CASE


     1. The party on whose behalf this form is being filed is: Prothious Engineering Services
        Incorrectly identified as Prothious Engineering Services a/k/a Prothious, Inc.

        Initiating ____         Responding _X__       Intervening ____ ; and

        the undersigned attorney and all attorneys listed on this form now appear in this case
        for the following parties:

     2. Attorney information for service as required by Trial Rule 5(B)(2)

          Name:                 Michael C. Cooley             Atty Number:          26020‐41

                                Thomas S. Bowman              Atty Number:          30532‐64

                                Kevin G. Harvey               Atty Number:          17994‐49

          Address:              Five Courthouse Plaza

                                P.O. Box 455

          Phone:                (317) 462‐3455: Fax: (317) 467‐6109

          Email Address:        mcc@awmh.net; tsb@awmh.net, kgh@awmh.net
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 27 of 33 PageID #: 31




       IMPORTANT: Each attorney specified on this appearance:

       (a)       certifies that the contact information listed for him/her on the Indiana Supreme
                 Court Roll of Attorneys is current and accurate as of the date of this
                 Appearance;
       (b)       acknowledges that all orders, opinions, and notices from the court in this
                 matter that are served under Trial Rule 86(G) will be sent to the attorney at
                 the email address(es) specified by the attorney on the Roll of Attorneys
                 regardless of the contact information listed above for the attorney; and
       (c)       understands that he/she is solely responsible for keeping his/her Roll of
                 Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                 2(A).


    3. This is a __________ case type as defined in administrative Rule 8(B)(3).

    4. This case involves child support issues. Yes ____ No __X__

    5. This case involves a protection from abuse order, a workplace violence restraining order,
        or a no – contact order. Yes ____ No _X___

    6. This case involves a petition for involuntary commitment. Yes ____ No _X___

    7. There are related cases: Yes ____ No _X___

    8. Additional information required by local rule:
       _____________________________________________________________________

    9. There are other party members: Yes ____ No_X___

    10. This form has been served on all other parties and Certificate of Service is attached:

       Yes_X__ No___

                                              Respectfully submitted,
                                              ALLEN WELLMAN McNEW HARVEY, LLP

                                              /s/ Michael C. Cooley
                                              Michael C. Cooley, #26020‐41
                                              Thomas S. Bowman, #30532‐64
                                              Kevin G. Harvey, #17994‐49
                                              ALLEN WELLMAN McNEW HARVEY, LLP
                                              Five Courthouse Plaza; P.O. Box 455
                                              Greenfield, IN 46140
                                              317‐462‐3455; 317‐467‐6109 (fax)

                                               Counsel for Prothious Engineering Services
                       Attorneys for Prothious Engineering Services
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 28 of 33 PageID #: 32




                                                     Incorrectly identified as Prothious Engineering
                                                     Services a/k/a Prothious, Inc.

                                       CERTIFICATE OF SERVICE

         I certify that on March 4, 2021, I electronically filed the foregoing document using the
 Indiana E‐Filing System. I also certify that on March 4, 2021, the foregoing document was either
 served electronically upon the following person via the Indiana E‐Filing System or mailed by U.S.
 First Class Mail.

  Betsy Greene – betsy@greeneschultz.com                  Kevin Conway ‐ kconway@cooneyconway.com
  Frederick Schultz – fred@greeneschultz.com              Judith Conway ‐ jconway@cooneyconway.com
  Brandon Hall – brandon@greeneschultz.com                Timothy Ocasek ‐ tocasek@cooneyconway.com
  Greene & Schultz                                        Charles Porretta – cporretta@cooneyconway.com
  Counsel for Plaintiff                                   Cooney and Conway
                                                          Counsel for Plaintiff
  Eric Riegner – eriegner@fbtlaw.com                      Matthew Melton ‐ mmelton@ncs‐law.com
  Blake Shelby – bshelby@fbtlaw.com                       Cynthia Lasher – clasher@ncs‐law.com
  Lewis & Wagner, LLP and Frost Brown Todd, LLC           Peter Schroeder ‐ pschroeder@ncs‐law.com
  Counsel for Defendant Indiana Bridge, Inc.              Norris, Choplin & Schroeder, LLP
                                                          Counsel for Defendant SSOE, Inc.
  Logan Hughes ‐ lhughes@reminger.com                     Brittney Rykovich ‐ brykovich@grsm.com
  Reminger Co., LPA                                       Gordon & Rees
  Counsel for Defendant Ruby & Assoc., Inc.               Counsel for Defendant Safety Mgmt. Group
  R. Gregory Sylvester ‐ gsylvester@reminger.com          Jonathan Bucher ‐ jbucher@schultzpoguelaw.com
  Reminger Co., LPA                                       Thomas Schultz ‐ tschultz@schultzpoguelaw.com
  Counsel for Defendant Complete Structural               Schultz & Pogue, LLP
  Consulting, Inc.                                        Counsel for Defendant Preferred Safety, LLC
  Thomas Kramer‐ thomas.kramer@thehartford.com            Scott Bunnell ‐ sbunnnell@hsk‐law.com
  Scott Reinglass – scott.reinglass@thehartford.com       Jeremy Lemon ‐ jlemon@hsk‐law.com
  Law Offices of The Hartford                             James Shea ‐ jshea@hsk‐law.com
  Counsel for Defendant Prothious, Inc. and Prothious     Kathryn Yarnelle ‐ kyarnelle@hsk‐law.com
  Inc. (incorrectly identified as Prothious Engineering   Hunt Suedhoff Kalamaros LLP
  Services)                                               Counsel for Defendant Maxim Crane Works, LP
  Andrew Albright ‐ aalbright@smbtrials.com               Anthony Eleftheri ‐ aeleftheri@dsvlaw.com
  Brian Bell – bbell@smbtrials.com                        Thaddeus Schurter ‐ tschurter@dsvlaw.com
  Bryan Rogers ‐ berogers@smbtrials.com                   Drewry Simmons Vornehm, LLP
  Swanson, Martin & Bell, LLP                             Counsel for Defendant Devon Industrial Group, LLC
  Counsel for Defendants Toyota Motor Engineering &
  Manufacturing North America, Inc. and Toyota Motor
  North America, Inc. and Toyota Motor Manufacturing
  of Indiana, Inc.



                                                            /s/ Michael C. Cooley
                                                            Michael C. Cooley, #20620‐41
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 29 of 33 PageID  #: 33
                                                                          Filed: 3/8/2021 8:51 AM
                                                                                                                                 Clerk
                                                                                                              Hamilton County, Indiana




                                                                                 21-22827 March 8, 2021 JPS/JMM: mms
                                                                Attorney for Defendant Gaming Entertainment (Indiana) LLC



  STATE OF INDIANA                 )       HAMILTON SUPERIOR COURT
                                   ) SS:
  COUNTY OF HAMILTON               )       CAUSE NO. 29D05-2102-CT-000773

   HERBERT HENDERSON                                 )
                                                     )
                       Plaintiff                     )   Judge David K. Najjar
                                                     )
                          v.                         )   DEFENDANT GAMING
                                                     )   ENTERTAINMENT (INDIANA) LLC’S
   GAMING ENTERTAINMENT (INDIANA)                    )   ANSWER TO PLAINTIFF’S
   LLC and KONE, INC.                                )   COMPLAINT FOR DAMAGES WITH
                                                     )   JURY DEMAND ENDORSED
                      Defendants
                                                     )   HEREON
                                                     )


            COMES now Defendant, Gaming Entertainment (Indiana) LLC (“Defendant”), by and

  through undersigned counsel, and for its Answer to Plaintiff’s Complaint avers as follows:

            1.    Defendant has insufficient knowledge as to the truth or falsity of the allegations

  contained in paragraph 1 of Plaintiff’s Complaint and, therefore, said allegations are deemed

  denied.

            2.    Defendant admits the allegations contained in paragraph 2 of Plaintiff’s Complaint.

            3.    Defendant has insufficient knowledge as to the truth or falsity of the allegations

  contained in paragraph 3 of Plaintiff’s Complaint and, therefore, said allegations are deemed

  denied.

            4.    Defendant has insufficient knowledge as to the truth or falsity of the allegations

  contained in paragraph 4 of Plaintiff’s Complaint and, therefore, said allegations are deemed

  denied.
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 30 of 33 PageID #: 34




           5.    Defendant has insufficient knowledge as to the truth or falsity of the allegations

 contained in paragraph 5 of Plaintiff’s Complaint and, therefore, said allegations are deemed

 denied.

           6.    Defendant has insufficient knowledge as to the truth or falsity of the allegations

 contained in paragraph 6 of Plaintiff’s Complaint and, therefore, said allegations are deemed

 denied.

           7.    Defendant has insufficient knowledge as to the truth or falsity of the allegations

 contained in paragraph 7 of Plaintiff’s Complaint and, therefore, said allegations are deemed

 denied.

           8.    Defendant denies the allegations contained in paragraph 8 of Plaintiff’s Complaint.

           9.    Defendant admits the allegations contained in paragraph 9 of Plaintiff’s Complaint.

           10.   Defendant denies the allegations contained in paragraph 10 of Plaintiff’s

 Complaint.

           11.   Defendant has insufficient knowledge as to the truth or falsity of the allegations

 contained in paragraph 11 of Plaintiff’s Complaint, including all subparagraphs and, therefore,

 said allegations are deemed denied.

           12.   Defendant denies the allegations contained in paragraph 12 of Plaintiff’s

 Complaint.

           13.   Defendant denies the allegations contained in paragraph 13 of Plaintiff’s

 Complaint.

           14.   Defendant has insufficient knowledge as to the truth or falsity of the allegations

 contained in paragraph 14 of Plaintiff’s Complaint and, therefore, said allegations are deemed

 denied.




                                                  2
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 31 of 33 PageID #: 35




           15.   Defendant has insufficient knowledge as to the truth or falsity of the allegations

 contained in paragraph 15 of Plaintiff’s Complaint and, therefore, said allegations are deemed

 denied.

                                   AFFIRMATIVE DEFENSES

           1.    The Complaint fails to state a claim upon which relief can be granted.

           2.    Plaintiff was contributorily negligent.

           3.    Plaintiff(s) assumed the risk.

           4.    The alleged injuries and damages were caused or contributed to by the actions of

 third-parties or other circumstances which constitute intervening or superseding causes.

           5.    Venue in this matter is improper.

           WHEREFORE, Defendant Gaming Entertainment (Indiana) LLC prays Plaintiff’s

 Complaint for Damages be dismissed at Plaintiff’s cost, and for such other relief which the Court

 deems just and proper.



                                                     Respectfully submitted,

                                                     Rolfes Henry Co., LPA


                                                     ___________________________________
                                                     J. Patrick Schomaker, Esq. (Ind. Bar #25086-15)
                                                     Justin M. McMullen, Esq. (Ind. Bar #30763-15)
                                                     Rolfes Henry Co., LPA
                                                     600 Vine Street, Suite 2600
                                                     Cincinnati, Ohio 45202
                                                     Tele:       513.579.0080
                                                     Facsimile: 513.579.0222
                                                     pschomaker@rolfeshenry.com
                                                     jmcmullen@rolfeshenry.com
                                                     Attorneys for Defendant Gaming Entertainment
                                                     (Indiana) LLC




                                                     3
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 32 of 33 PageID #: 36




                                  DEMAND FOR JURY TRIAL

        Defendant respectfully requests a jury trial for all issues so triable of right by a jury.




                                                                  J. PATRICK SCHOMAKER, ESQ.


                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and accurate copy of the foregoing Defendant Gaming
 Entertainment (Indiana) LLC’s Answer to Plaintiff’s Complaint for Damages with Jury Demand
 Endorsed Hereon was served this 8th day of March, 2021, via the Court’s Electronic Filing System
 and/or regular US Mail upon the following:

 Andrew Dickerson, Esq. (#28885-64)
 Heather R. Kinser, Esq. (#34345-49)
 HOLT LEGAL GROUP
 198 South 9th Street
 Noblesville, Indiana 46060
 adickerson@holtlegal.com
 hkinser@holtlegal.com
 staff@holtlegal.com
 Attorneys for Plaintiff

 Blake N. Shelby, Esq. (#28064-29)
 FROST BROWN TODD LLC
 201 North Illinois Street, Suite 1900
 P.O. Box 44961
 Indianapolis, Indiana 46244-0961
 bshelby@fbtlaw.com
 Attorney for Defendant Kone, Inc.


                                                    J. Patrick Schomaker, Esq. (Ind. Bar #25086-15)
                                                     Justin M. McMullen, Esq. (Ind. Bar #30763-15)
                                                                            Rolfes Henry Co., LPA
                                                                            Attorneys for Defendant
                                                               Gaming Entertainment (Indiana) LLC




                                                   4
Case 1:21-cv-00596-JPH-TAB Document 1-1 Filed 03/11/21 Page 33 of 33 PageID #: 37


                       IN   THE SUPERIOR COURT NO.                 5   OF HAMILTON COUNTY

                                                       CCS ENTRY


  HENDERSON                                                        CAUSE NO. 29D05-2102-CT-000773

         v.                                                        Date: March 11, 2021


  GAMING ENTERTAINMENT,                        et al


                                                          JUDGE’S APPROVAL:


  The Clerk    will    please enter the following entry on the Chronological Case                            Summary
  (This entry    Will n_ot appear in the Record of Orders and Judgments):


         A complaint and               an answer having been       filed in this   cause with a pending

  request for a jury         trial   setting, the parties are   ordered to prepare and submit a case

  management           plan within 60 days of the date of this entry.             The case management plan

 shall include     an estimated date by which the case                  will   be ready     for   trial,   the potential


  length of   trial,   deadlines for preliminary and         final     witness and exhibit          lists,   completion of

 discovery, and the           filing     of dispositive motions.   These deadlines           shall    be shown as

 specific future dates,              and counsel may consult with court          staff to establish pretrial


  conference and jury            trial   dates.   The case management           plan shall also include a plan for


  mediation unless the Court shall delete such requirement upon good cause being

 shown by      either party.


         For the parties’ information, the Court notes thatjury                     trial   settings        in   Hamilton

  Superior Court 5 are currently being set               in late   2022 and      early 2023.
